Exhibit 10.3





Supplemental Executive Retirement Plan

Milton R. Cole Jr.

 

 

First, A National Banking Association

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT

 

THIS SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (“Agreement”) is made and entered
into this 1st day of January 2020 (“Effective Date”), between First, A National
Banking Association (“Bank”), a commercial bank located in Hattiesburg,
Mississippi and Milton R. Cole, Jr. (“Executive”).

 

Article I

 

Purpose

 

The purpose of this Agreement is to further the growth and development of the
Bank by providing Executive with supplemental retirement income, and thereby
encourage Executive’s productive efforts on behalf of the Bank and the Bank’s
shareholders, and to align the interests of the Executive and those
shareholders. The Bank promises to make certain payments to the Participant, or
the Participant’s Beneficiary, at retirement, death, or upon some other
qualifying event pursuant to the terms of this Agreement.

 

Article 2

Benefit Tables

 

The following tables describe the benefits available to the Executive, or the
Executive’s Beneficiary, upon the occurrence of certain events. Capitalized
terms have the meanings given them in Article 3. Each benefit described is in
lieu of any other benefit herein, except as expressly stated otherwise.

 

Table A: Retirement Benefits

 

  Distribution Event Amount of Benefit  Form of Benefit  Timing of Benefit
Distribution Separation from Service following attainment of age 65 while in the
employment of the Bank

$208,695 per year

Equal Monthly Installments

Payment begins: First day of the first month following Separation from Service

 

Duration: Lifetime Benefit

 

 



1

Supplemental Executive Retirement Plan

Milton R. Cole Jr.

 

Table B: Benefit Available Prior to Retirement

 

   Distribution Event Amount of Benefit   Form of Benefit  Timing of Benefit
Distribution Separation from Service prior to age 65, excluding for Cause,
Change in Control and Death The Executive’s vesting in the $208,695 annual
benefit shall increase by 1.205% per month from the Effective Date of this
agreement and continuing until a Separation of Service occurs. See Schedule A

Equal Monthly Installments

Payment begins: First day of the first month following age 65

 

 

Duration: Lifetime Benefit

 

Change in Control, followed by an Involuntary Separation from Service, prior to
age 65

$208,695 per year

Equal Monthly

Installments

Payment begins: First day of the first month following age 65

 

 

Duration: Lifetime Benefit

 

Death prior to Separation from Service $3,547,815 Lump Sum

Payment begins (to Beneficiary): 60 days following Executive’s death 

 

Death subsequent to Separation from Service after the attainment of age 65 100%
of the Accrued Liability Balance Lump Sum

Payment begins (to Beneficiary): 60 days following Executive’s death 

 

Article 3

 

Definitions and Construction

 

It is intended that this Agreement comply and be construed in accordance with
Section 409A of the Internal Revenue Code (the "Code"). It is also intended that
the Agreement be "unfunded" and maintained for a select group of management or
highly compensated employees of the Bank, for purposes of the Employee
Retirement Income Security Act of 1974, as amended ("ERISA") and not be
construed to provide income to the Executive or Beneficiary under Code prior to
actual receipt of benefits.

 

Where the following words and phrases appear in the Agreement, they shall have
the respective meanings set forth below, unless their context clearly indicates
to the contrary:

 

3.1“Accrued Liability Balance” shall mean the amount accrued by the Bank to fund
the future benefit expense associated with this Agreement. The Bank shall
account for this benefit using Generally Accepted Accounting Principles,
regulatory accounting guidance of the Bank’s primary federal regulator, and
other applicable accounting guidance, including APB 12, FAS 106, and FAS 87.
Accordingly, the Bank shall establish a liability retirement account for the
Executive into which appropriate accruals shall be made using a reasonable
discount rate, and which may be adjusted from time to time.

 



2

Supplemental Executive Retirement Plan

Milton R. Cole Jr.



 

3.2“Beneficiary” shall mean the person(s) designated by the Executive, including
the estate of the Executive, entitled to a benefit under this Agreement.

 

3.3“Board” shall mean the Board of Directors of the Bank.

 

3.4“Change in Control” shall mean a change in ownership or control of the Bank
as defined in Treasury Regulation §1.409A-3(i)(5) or any subsequently applicable
published authority or guidance.

 

3.5“Disability” shall mean the Executive, while actively employed by the Bank:
(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months; or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under an accident and health plan covering employees of the Bank. Medical
determination of Disability may be made by either the Social Security
Administration or by the provider of an accident or health plan covering
employees of the Bank, provided that the definition of Disability applied under
such Disability insurance program complies with the requirements of the
preceding sentence. Upon the request of the Plan Administrator, the Executive
must submit proof to the Plan Administrator of Social Security Administration’s
or the provider’s determination.

 

3.6"Good Reason" shall mean the occurrence of any of the following conditions
without Executive's consent:

 

(a)a material diminution in the Executive's annual base compensation, other than
a decrease in annual salary that is consistent with decreases in annual base
salary awarded to other executives and key employees of the Bank in commensurate
positions and with commensurate duties;

 

(b)a material diminution in Executive's authority, duties or responsibilities
from those which Executive held immediately prior to the closing date of the
Change in Control;

 

(c)a material change in the geographic location at which Executive must perform
services, provided, however, that any such relocation request shall not be
considered a material change if such relocation is within a fifty-five (55) mile
radius of the office at which Executive was based on the Effective Date of this
Agreement.

 

(d)any other action or inaction that constitutes a material breach by the Bank
of any agreement pursuant to which Executive performs services for the Bank.

 



3

Supplemental Executive Retirement Plan

Milton R. Cole Jr.

 

3.7"Involuntary Separation from Service" shall mean that the Bank terminates
Executive's employment at any time prior to age 65 and such termination is not
considered a Termination for Cause. A Separation from Service for Good Reason,
as defined above, will also be treated as an Involuntary Separation from
Service.

 

3.8“Separation from Service” shall mean that the Executive has retired or
otherwise has a termination of employment with the Bank. For purposes of this
Agreement, whether a termination of employment or service has occurred is
determined based on whether the facts and circumstances indicate that the Bank
and Executive reasonably anticipated that no further services would be performed
after a certain date, or that the level of bona fide services the Executive
would perform after such date (whether as an Executive or as an independent
contractor) would permanently decrease to no more than twenty percent (20%) of
the average level of bona fide services performed (whether as an Executive or an
independent contractor) over the immediately preceding thirty-six (36) month
period (or the full period of services to the Bank if the Executive has been
providing services to the Bank less than 36 months). Facts and circumstances to
be considered in making this determination include, but are not limited to,
whether the Executive continues to be treated as an Executive for other purposes
(such as continuation of salary and participation in Executive benefit
programs), whether similarly situated service providers have been treated
consistently, and whether the Executive is permitted, and realistically
available, to perform services for other service recipients in the same line of
business. An Executive will be presumed not to have separated from service where
the level of bona fide services performed continues at a level that is fifty
percent (50%) or more of the average level of service performed by the Executive
during the immediately preceding thirty-six (36) month period. A Separation from
Service will not be deemed to have occurred while the Executive is on military
leave, sick leave, or other bona fide leave of absence, provided Executive has
the right to reemployment under an applicable statute or by contract.

 

3.9“Termination for Cause” shall mean:

 

(a)Gross negligence or gross neglect of duties to the Bank; or

 

(b)Conviction of a felony or of a gross misdemeanor involving moral turpitude in
connection with the Executive’s employment with the Bank; or

 

(c)Fraud, disloyalty, dishonesty or willful violation of any law or significant
Bank policy committed in connection with the Executive's employment and
resulting in a material adverse effect on the Bank

 



4

Supplemental Executive Retirement Plan

Milton R. Cole Jr.

 

Article 4

 

Beneficiary

 

4.1Beneficiary. Executive shall have the right to name a Beneficiary of the
death benefit, if any, described in Article 1 herein. Executive shall have the
right to name such Beneficiary at any time prior to Executive’s death and submit
it to the Plan Administrator (or Plan Administrator’s representative) on the
form provided. Once received and acknowledged by the Plan Administrator, the
form shall be effective. The Executive may change a Beneficiary designation at
any time by submitting a new form to the Plan Administrator. Any such change
shall follow the same rules as for the original Beneficiary designation and
shall automatically supersede the existing Beneficiary form on file with the
Plan Administrator.

 

4.2Failure to Designate a Beneficiary. If Executive dies without a valid
Beneficiary designation on file with the Plan Administrator, the Executive’s
surviving spouse, if any, shall become the designated Beneficiary. If Executive
has no surviving spouse, death benefits shall be paid to the personal
representative of Executive’s estate.

 

4.3Facility of Distribution. If the Plan Administrator determines in its
discretion that a benefit is to be paid to a minor, to a person declared
incompetent, or to a person incapable of handling the disposition of that
person’s property, the Plan Administrator may direct distribution of such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incompetent person or incapable person. The Plan
Administrator may require proof of incompetence, minority or guardianship as it
may deem appropriate prior to distribution of the benefit. Any distribution of a
benefit shall be a distribution for the account of the Executive and the
Beneficiary, as the case may be, and shall be a complete discharge of any
liability under the Agreement for such distribution amount.

 

Article 5

 

General Limitation

 

5.1Termination for Cause. Notwithstanding any provision of this Agreement to the
contrary, the Bank shall not distribute any benefit under this Agreement if
Executive’s employment is terminated for Cause.

 

5.2Removal. Notwithstanding any provision of this Agreement to the contrary, the
Bank shall not distribute any benefit under this Agreement if the Executive is
subject to a final removal or prohibition order issued by an appropriate federal
banking agency pursuant to Section 8(e) of the Federal Deposit Insurance Act.

 



5

Supplemental Executive Retirement Plan

Milton R. Cole Jr.

 

5.3Noncompetition. In consideration of any benefits received hereunder, the
Executive shall not, during the term of employment with the Bank and for a
period of two (2) years after Separation from Service with the Bank for any
reason other than Cause, either directly or indirectly own, have a proprietary
interest in, be employed by, or serve as a consultant to or for any retail
banking business (other than the Bank and its subsidiaries) which is engaged in
the same or similar field of endeavor as that of the Bank (including any of the
Bank’s present or future subsidiaries) and which is located within fifty (50)
miles of any location where the Bank (including any of the Bank’s present or
future subsidiaries) is engaged in business. In addition, no Executive shall,
during the term of his employment with the Bank and for a period of two (2)
years after Separation from Service from the Bank, influence or attempt to
influence or solicit any other employee, consultant, client, or agent of the
Bank to terminate its employment or relationship with the Bank or to work for or
on behalf of any competitor or potential competitor of the Bank, including,
without limitation, the Executive or any other entity controlled or organized by
an Executive or in which an Executive is an owner, officer, a director or agent.
Failure to abide by these Covenants will result in loss of any benefits
described hereunder.

 



Article 6

 

Administration of Agreement

 



6.1Plan Administrator. The Bank shall be the Plan Administrator, unless the Bank
appoints a committee to be the Plan Administrator. The Bank may appoint a
Committee (“Committee”) of one or more individuals in the employment of Bank for
the purpose of discharging the administrative responsibilities of the Bank under
the Plan. The Bank may remove a Committee member for any reason by giving such
member ten (10) days’ written notice and may thereafter fill any vacancy thus
created. The Committee shall represent the Bank in all matters concerning the
administration of this Plan; provided however, the final authority for all
administrative and operational decisions relating to the Plan remains with the
Bank.

 

6.2Authority of Plan Administrator. The Plan Administrator shall have full power
and authority to adopt rules and regulations for the administration of the Plan,
provided they are not inconsistent with the provisions of this Plan, and Section
409A of the Code, to interpret, alter, amend or revoke any rules and regulations
so adopted, to enter into contracts on behalf of the Bank with respect to this
Agreement, to make discretionary decisions under this Plan, to demand
satisfactory proof of the occurrence of any event that is a condition precedent
to the commencement of any payment or discharge of any obligation under the
Plan, and to perform any and all administrative duties under this Plan.

 

6.3Recusal. An individual serving as Plan Administrator may be eligible to
participate in the Plan, but such person shall not be entitled to participate in
discretionary decisions under Article 7 relating to such person’s own interests
in the Plan.

 

6.4Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Bank.

 



6

Supplemental Executive Retirement Plan

Milton R. Cole Jr.

 

6.5Binding Effect of Decisions. The decision or action of the Plan Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Agreement and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in the Agreement.

 

6.6Indemnity of Plan Administrator. The Bank shall indemnify and hold harmless
any party contracted for the purposes of assisting the Plan Administrator in
performing its duties under this Agreement against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Agreement, except in the case of willful misconduct by such
contracted party.

 

6.7Bank Information. To enable any party contracted for the purposes of
assisting the Plan Administrator in performing its duties under this Agreement
to perform its functions, the Bank shall supply full and timely information to
such contracted party on all matters relating to the date and circumstances of
any event triggering a benefit hereunder.

 

6.8Annual Statement. Any party contracted for the purposes of assisting the Plan
Administrator in performing its duties under this Agreement shall provide to the
Bank, on the schedule set forth in any administrative services contract, a
statement setting forth the benefits to be distributed under this Agreement.

 

Article 7

 

Claims and Review Procedures

 

7.1Claims Procedure. An Executive or Beneficiary (“claimant”) who has not
received benefits under the Agreement that he or she believes should be
distributed shall make a claim for such benefits as follows:

 

(a)Initiation – Written Claim. The claimant initiates a claim by submitting to
the Plan Administrator a written claim for the benefits.

 

(b)Timing of Plan Administrator Response. The Plan Administrator shall respond
to such claimant within 90 days after receiving the claim. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional 90 days by notifying the claimant in writing, prior to the end of
the initial 90-day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Plan Administrator expects to render its decision.

 

(c)Notice of Decision. If the Plan Administrator denies part or all of the
claim, the Plan Administrator shall notify the claimant in writing of such
denial. The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:

 

i.The specific reasons for the denial;

 



7

Supplemental Executive Retirement Plan

Milton R. Cole Jr.

 

ii.A reference to the specific provisions of the Agreement on which the denial
is based;

 

iii.A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

 

iv.An explanation of the Agreement’s review procedures and the time limits

 

v.applicable to such procedures; and

 

vi.A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

 

7.2Review Procedure. If the Plan Administrator denies part or all of the claim,
the claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial, as follows:

 

7.3Initiation – Written Request. To initiate the review, the claimant, within 60
days after receiving the Plan Administrator’s notice of denial, must file with
the Plan Administrator a written request for review.

 

7.4Additional Submissions – Information Access. The claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim. The Plan Administrator shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

7.5Considerations on Review. In considering the review, the Plan Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.

 

7.6Timing of Plan Administrator Response. The Plan Administrator shall respond
in writing to such claimant within 60 days after receiving the request for
review. If the Plan Administrator determines that special circumstances require
additional time for processing the claim, the Plan Administrator can extend the
response period by an additional 60 days by notifying the claimant in writing,
prior to the end of the initial 60-day period, that an additional period is
required. The notice of extension must set forth the special circumstances and
the date by which the Plan Administrator expects to render its decision.

 

7.7Notice of Decision. The Plan Administrator shall notify the claimant in
writing of its decision on review. The Plan Administrator shall write the
notification in a manner calculated to be understood by the claimant. The
notification shall set forth:

 

(a)The specific reasons for the denial;

 



8

Supplemental Executive Retirement Plan

Milton R. Cole Jr.

 

(b)A reference to the specific provisions of the Agreement on which the denial
is based;

 

(c)A statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

 

(d)A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

 

Article 8

 

Amendments and Termination

 

8.1This Agreement may be amended or terminated only by a written agreement
signed by the Bank and the Executive. Additionally, the Bank may also amend this
Agreement to conform to written directives to the Bank from its banking
regulators.

 

8.2Subsequent Changes to Time and Form of Payment. The Bank may permit a
subsequent change to the time and form of benefit distributions. Any such change
shall be considered made only when it becomes irrevocable under the terms of the
Agreement. Any change will be considered irrevocable not later than thirty (30)
days following acceptance of the change by the Plan Administrator, subject to
the following rules:

 

(a)the subsequent deferral election may not take effect until at least twelve
(12) months after the date on which the election is made;

 

(b)the payment (except in the case of death, disability, or unforeseeable
emergency) upon which the subsequent deferral election is made is deferred for a
period of not less than five (5) years from the date such payment would
otherwise have been paid; and

 

(c)in the case of a payment made at a specified time, the election must be made
not less than twelve (12) months before the date the payment is scheduled to be
paid.

 

Article 9

 

Miscellaneous

 

9.1Binding Effect. This Agreement shall bind the Executive and the Bank, and
their beneficiaries, survivors, executors, administrators and transferees.

 

9.2No Guarantee of Employment. This Agreement is not a contract for employment.
It does not give the Executive the right to remain as an employee of the Bank,
nor does it interfere with the Bank's right to discharge the Executive. It also
does not require the Executive to remain an employee nor interfere with the
Executive's right to terminate employment at any time.

 

9.3Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

 



9

Supplemental Executive Retirement Plan

Milton R. Cole Jr.

 

9.4Tax Withholding. The Bank shall withhold any taxes that are required to be
withheld from the benefits provided under this Agreement. The Executive
acknowledges that the Bank’s sole liability regarding taxes is to forward any
amounts withheld to the appropriate taxing authority(ies).

 

9.5Applicable Law. The Agreement and all rights hereunder shall be governed by
the laws of the State of Mississippi, except to the extent preempted by the laws
of the United States of America.

 

9.6Unfunded Arrangement. The Executive is a general unsecured creditor of the
Bank for the distribution of benefits under this Agreement. The benefits
represent the mere promise by the Bank to distribute such benefits. The rights
to benefits are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors.

 

9.7Reorganization. The Bank shall not merge or consolidate into or with another
bank, or reorganize, or sell substantially all of its assets to another bank,
firm, or person unless such succeeding or continuing bank, firm, or person
agrees to assume and discharge the obligations of the Bank under this Agreement.
Upon the occurrence of such event, the term “Bank” as used in this Agreement
shall be deemed to refer to the successor or survivor bank.

 

9.8Entire Agreement. This Agreement constitutes the entire agreement between the
Bank and the Executive as to the subject matter hereof. No rights are granted to
the Executive by virtue of this Agreement other than those specifically set
forth herein.

 

9.9Interpretation. Wherever the fulfillment of the intent and purpose of this
Agreement requires, and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.

 

9.10Alternative Action. In the event it shall become impossible for the Bank or
the Plan Administrator to perform any act required by this Agreement, the Bank
or Plan Administrator may in its discretion perform such alternative act as most
nearly carries out the intent and purpose of this Agreement and is in the best
interests of the Bank.

 

9.11Headings. Article and section headings are for convenient reference only and
shall not control or affect the meaning or construction of any of its
provisions.

 

9.12Validity. In case any provision of this Agreement shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Agreement shall be construed and enforced as if
such illegal and invalid provision has never been inserted herein.

 



10

Supplemental Executive Retirement Plan

Milton R. Cole Jr.

 

9.13Notice. Any notice or filing required or permitted to be given to the Bank
or Plan Administrator under this Agreement shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

 

First, ANBA 6480 Highway 98 West Hattiesburg, MS 39402

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Executive.

 

9.14Restriction on Timing of Distribution. Solely to the extent necessary to
avoid penalties under Section 409A, distributions under this Agreement may not
commence earlier than six (6) months after a Separation from Service (as
described under the “Separation from Service” provision herein) if, pursuant to
Internal Revenue Code Section 409A, the participant hereto is considered a
“specified employee” of a publicly-traded company. In the event a distribution
is delayed pursuant to this Section, the originally scheduled distribution shall
be delayed for six (6) months, and shall commence instead on the first day of
the seventh month following Separation from Service. If payments are scheduled
to be made in installments, the first six (6) months of installment payments
shall be delayed, aggregated, and paid instead on the first day of the seventh
month, after which all installment payments shall be made on their regular
schedule. If payment is scheduled to be made in a lump sum, the lump sum payment
shall be delayed for six (6) months and instead be made on the first day of the
seventh month.

 

9.15Certain Accelerated Payments. The Bank may make any accelerated distribution
permissible under Treasury Regulation 1.409A-3(j)(4), provided that such
distribution(s) meets the requirements of Section 1.409A-3(j)(4).

 



11

Supplemental Executive Retirement Plan

Milton R. Cole Jr.

 

 

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Bank have signed this Agreement as of the date indicated above.

 

EXECUTIVE:  BANK:            First, A National Banking Association           
By: /s/ Donna T. (Dee Dee) Lowery /s/ Milton R. Cole Jr.  Name: Donna T. (Dee
Dee) Lowery Milton R. Cole Jr.  Title: EVP and Chief Financial Officer

 



12

Supplemental Executive Retirement Plan

Milton R. Cole Jr.

 

Schedule A

 

The Executive shall be entitled to the corresponding Attained Benefit at
Separation from Service prior to age 65, except when for Cause, Change of
Control or Death. The Attained Benefit is payable monthly at 65 for the
Executives lifetime.

 

Month Date Vesting Attained Benefit   Month Date Vesting Attained Benefit 1
1/1/2020 1.205% 2,514.77   42 6/1/2023 50.610% 105,620.54 2 2/1/2020 2.410%
5,029.55   43 7/1/2023 51.815% 108,135.31 3 3/1/2020 3.615% 7,544.32   44
8/1/2023 53.020% 110,650.09 4 4/1/2020 4.820% 10,059.10   45 9/1/2023 54.225%
113,164.86 5 5/1/2020 6.025% 12,573.87   46 10/1/2023 55.430% 115,679.64 6
6/1/2020 7.230% 15,088.65   47 11/1/2023 56.635% 118,194.41 7 7/1/2020 8.435%
17,603.42   48 12/1/2023 57.840% 120,709.19 8 8/1/2020 9.640% 20,118.20   49
1/1/2024 59.045% 123,223.96 9 9/1/2020 10.845% 22,632.97   50 2/1/2024 60.250%
125,738.74 10 10/1/2020 12.050% 25,147.75   51 3/1/2024 61.455% 128,253.51 11
11/1/2020 13.255% 27,662.52   52 4/1/2024 62.660% 130,768.29 12 12/1/2020
14.460% 30,177.30   53 5/1/2024 63.865% 133,283.06 13 1/1/2021 15.665% 32,692.07
  54 6/1/2024 65.070% 135,797.84 14 2/1/2021 16.870% 35,206.85   55 7/1/2024
66.275% 138,312.61 15 3/1/2021 18.075% 37,721.62   56 8/1/2024 67.480%
140,827.39 16 4/1/2021 19.280% 40,236.40   57 9/1/2024 68.685% 143,342.16 17
5/1/2021 20.485% 42,751.17   58 10/1/2024 69.890% 145,856.94 18 6/1/2021 21.690%
45,265.95   59 11/1/2024 71.095% 148,371.71 19 7/1/2021 22.895% 47,780.72   60
12/1/2024 72.300% 150,886.49 20 8/1/2021 24.100% 50,295.50   61 1/1/2025 73.505%
153,401.26 21 9/1/2021 25.305% 52,810.27   62 2/1/2025 74.710% 155,916.03 22
10/1/2021 26.510% 55,325.04   63 3/1/2025 75.915% 158,430.81 23 11/1/2021
27.715% 57,839.82   64 4/1/2025 77.120% 160,945.58 24 12/1/2021 28.920%
60,354.59   65 5/1/2025 78.325% 163,460.36 25 1/1/2022 30.125% 62,869.37   66
6/1/2025 79.530% 165,975.13 26 2/1/2022 31.330% 65,384.14   67 7/1/2025 80.735%
168,489.91 27 3/1/2022 32.535% 67,898.92   68 8/1/2025 81.940% 171,004.68 28
4/1/2022 33.740% 70,413.69   69 9/1/2025 83.145% 173,519.46 29 5/1/2022 34.945%
72,928.47   70 10/1/2025 84.350% 176,034.23 30 6/1/2022 36.150% 75,443.24   71
11/1/2025 85.555% 178,549.01 31 7/1/2022 37.355% 77,958.02   72 12/1/2025
86.760% 181,063.78 32 8/1/2022 38.560% 80,472.79   73 1/1/2026 87.965%
183,578.56 33 9/1/2022 39.765% 82,987.57   74 2/1/2026 89.170% 186,093.33 34
10/1/2022 40.970% 85,502.34   75 3/1/2026 90.375% 188,608.11 35 11/1/2022
42.175% 88,017.12   76 4/1/2026 91.580% 191,122.88 36 12/1/2022 43.380%
90,531.89   77 5/1/2026 92.785% 193,637.66 37 1/1/2023 44.585% 93,046.67   78
6/1/2026 93.990% 196,152.43 38 2/1/2023 45.790% 95,561.44   79 7/1/2026 95.195%
198,667.21 39 3/1/2023 46.995% 98,076.22   80 8/1/2026 96.400% 201,181.98 40
4/1/2023 48.200% 100,590.99   81 9/1/2026 97.605% 203,696.75 41 5/1/2023 49.405%
103,105.76   82 10/1/2026 98.810% 206,211.53           83 11/1/2026 100.000%
208,695.00

 



 

